IN THE COMMONWEALTH COURT OF PENNSYLVANIA

J.C.,                               :   SEALED CASE
                      Petitioner    :
                                    :
                v.                  :
                                    :
Department of Public Welfare,       :   No. 1698 C.D. 2014
                       Respondent   :

J.C.,                               :
                      Petitioner    :
                                    :
                v.                  :
                                    :
Department of Public Welfare,       :   No. 1944 C.D. 2014
                       Respondent   :

J.C.,                               :
                      Petitioner    :
                                    :
                v.                  :
                                    :
Department of Public Welfare,       :   No. 1945 C.D. 2014
                       Respondent   :

J.C.,                               :
                      Petitioner    :
                                    :
                v.                  :
                                    :
Department of Public Welfare,       :   No. 1946 C.D. 2014
                       Respondent   :

J.C.,                               :
                      Petitioner    :
                                    :
                v.                  :
                                    :
Department of Public Welfare,       :   No. 1947 C.D. 2014
                       Respondent   :
J.C.,                                          :
                             Petitioner        :
                                               :
                      v.                       :
                                               :
Department of Public Welfare,                  :    No. 1948 C.D. 2014
                       Respondent              :

J.C.,                                          :
                             Petitioner        :
                                               :
                      v.                       :
                                               :
Department of Public Welfare,                  :    No. 1949 C.D. 2014
                       Respondent              :    Submitted: June 19, 2015


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ROBERT SIMPSON, Judge
              HONORABLE ANNE E. COVEY, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                         FILED: March 9, 2016

              J.C., pro se, petitions for review of the Department of Public Welfare’s
(DPW)1 Bureau of Hearings and Appeals’ (BHA) August 26, 2014 orders dismissing
his requests to expunge founded reports2 from the ChildLine & Abuse Registry

        1
          Effective November 24, 2014, DPW was officially renamed the Department of Human
Services. However, because this appeal was filed prior to the official name change, we will refer to
Respondent as DPW herein.
       2
         Section 6303(a) of the Child Protective Services Law (Law) defines “[f]ounded report,” in
pertinent part, as:

              A child abuse report involving a perpetrator that is made pursuant to
              this chapter, if any of the following applies:

              (1) There has been a judicial adjudication based on a finding that a
              child who is a subject of the report has been abused and the
              adjudication involves the same factual circumstances involved in the
(ChildLine Registry).3 The issue for this Court’s review essentially is whether DPW
erred in dismissing J.C.’s appeals. After review, we affirm.
               On August 18, 2003, the Philadelphia Department of Human Services
Child Protective Service Agency (DHS) received a report that four young sisters –
Ale. B. (age 10), Aly. B. (age 6), Pr. B. (age 4) and Po. B. (age 3) – had been
physically abused by their caretakers, J.C. and his girlfriend C.G.                    The report
stemmed from an investigation following Po. B.’s August 17, 2003 death. DHS
investigated and, on September 2, 2003, issued DPW Child Protective Service
Investigation Report form (CY-48) for the girls reflecting that physical abuse was
indicated.4 See Certified Record (C.R.) Item 2 at 3-4; see also DHS Br. Apps. A-1 –
A-2.


               allegation of child abuse. The judicial adjudication may include any
               of the following:

               (i) The entry of a plea of guilty or nolo contendere.

               (ii) A finding of guilt to a criminal charge.
23 Pa.C.S. § 6303(a); see also 55 Pa. Code § 3490.4. Founded report information is placed in the
Commonwealth’s Childline & Abuse Registry. 23 Pa.C.S. §§ 6338(a), 6368(f)(5).
         3
           ChildLine is defined as “[a]n organizational unit of [DPW] which operates a Statewide
toll-free system for receiving reports of suspected child abuse established under [S]ection 6332 of
the [Law] (relating to establishment of Statewide toll-free telephone number), refers the reports for
investigation and maintains the reports in the appropriate file. . . .” 55 Pa. Code § 3490.4.
         4
           Although the CY-48 included in the Certified Record names Aly. B. as the victim, the form
records ChildLine Report Numbers for: Ale. B. at ChildLine Report No. 51-134156; Aly. B. at
ChildLine Report No. 51-134159; Pr. B. at ChildLine Report No. 51-134160; and, Po. B. at
ChildLine Report No. 51-135155. See Certified Record (C.R.) Item 2 at 3-4; see also DHS Br.
App. A-1 – A-1.
         Section 3490.67 of DPW’s Regulations provides:

               (a) The county agency shall send the Child Protective Service
               Investigation Report form (CY-48) to ChildLine within 30-calendar
               days of the receipt of the report of suspected child abuse.

               (b) To avoid expunction of a case as required by § 3490.69 (relating
               to reports not received within 60-calendar days) when a status
                                                   2
              On September 24, 2003, a report was made that J.C. and C.G. sexually
abused the girls. DHS investigated and, on October 20, 2003, issued a CY-48
reflecting that sexual abuse of Ale. B., Aly. B. and Pr. B. was also indicated.5 See



              determination cannot be made and . . . an arrest has been made or
              there is criminal court action pending, the county agency shall send a
              copy of the CY-48 to ChildLine with one of the following status
              determinations:

              (1) Pending juvenile court action.

              (2) Pending criminal court action.

              (3) Indicated, when there is substantial evidence that the child was
              abused.

              (c) The county agency shall submit a new CY-48 to ChildLine as
              required in subsection (a) when a final status determination is made
              under subsection (b).

              (d) A supplemental child abuse report form [CY-49] shall be
              submitted to ChildLine on founded and indicated reports when . . . the
              case is presented before a court and there is a change in the status of
              the report.
55 Pa. Code § 3490.67. The status of the CY-48 in this case was marked “[i]ndicated” pursuant to
Section 3490.67(b)(3) of DPW’s Regulations. C.R. Item 2 at 4; see also DHS Br. App. A-2.
       An “[i]ndicated report” is

              a report of child abuse . . . if an investigation by [DPW] or county
              agency determines that substantial evidence of the alleged abuse by a
              perpetrator exists based on any of the following: (i) [a]vailable
              medical evidence[;] (ii) [t]he child protective service investigation[;
              or,] (iii) [a]n admission of the acts of abuse by the perpetrator.
23 Pa.C.S. § 6303(a) (emphasis omitted); see also 55 Pa. Code § 3490.4. Indicated report
information is also placed on the Childline Registry. 23 Pa.C.S. §§ 6338(a), 6368(f)(5).
       5
         Although the CY-48 included in the record names Aly. B. as the victim, the form records
Report Numbers for: Ale. B. at ChildLine Report No. 51-134636; Aly. B. at ChildLine Report No.
51-134635; and, Pr. B. at ChildLine Report No. 51-134637. See Supplemental Certified Record
(Supp.C.R.) 58-59; see also DHS Br. App. A-3 – A-4. This CY-48 also had an “[i]ndicated” status
under Section 3490.67(b)(3) of DPW’s Regulations. See Supp.C.R. at 59; see also DHS Br. App.
A-4.
                                                   3
Supplemental Certified Record (Supp.C.R.) at 58-59; see also DHS Br. Apps. A-3 -
A-4.
               On December 2, 2003, DHS sent a letter to J.C. informing him that an
indicated report of child abuse had been placed on the ChildLine Registry, and that he
was listed as the perpetrator of the abuse.6 C.R. Item 2 at 6; see also DHS Br. App.
A-5. The letter informed J.C. that he had the right, within 45 days, to request DPW’s
review of the findings against him.7
               On May 20, 2005, a jury found J.C. guilty of first-degree murder (of Po.
B.), conspiracy and aggravated assault, along with four counts of conspiracy to
endanger the welfare of a child, four counts of child endangerment, three counts of
indecent assault, three counts of indecent exposure, three counts of corrupting minors
and possession of an instrument of crime. On May 26, 2005, J.C. was sentenced to
death, plus 72 to 144 years in prison. With the assistance of counsel, J.C. appealed,
and on September 30, 2009, the Supreme Court affirmed the verdict and sentence.8
See Commonwealth v. [J.C.], 980 A.2d 35 (Pa. 2009), cert. denied, 560 U.S. 928
(2010); see also C.R. Item 2 at 30-31, 35-37.
               Several years later, by November 21, 2012 “second notice,” DPW
informed J.C. that he was the named perpetrator in an indicated report of abuse
placed on the ChildLine Registry, and that he had 45 days in which to either request

       6
          The December 2, 2003 notice included in the record references Aly. B. relative to
ChildLine Report No. 51-134159. We cannot determine based on this record whether a notice was
sent for each of the seven report numbers, or whether the seven reports had been consolidated under
Aly. B.’s ChildLine report number at that point in time.
        7
          Section 6341(a)(2) of the Law requires that a perpetrator in an indicated report “request an
administrative review by, or appeal and request a hearing before, the secretary to amend or expunge
an indicated report on the grounds that it is inaccurate or it is being maintained in a manner
inconsistent with this chapter.” 23 Pa.C.S. § 6341(a)(2). An amendment to Section 6341(a)(2) of
the Law effective December 31, 2014 has since extended the period to 90 days.
        8
          According to the Supreme Court docket, a September 9, 2010 order stayed J.C.’s October
21, 2010 execution date.
                                                  4
review or a hearing.9 Supp.C.R. at 11-12. On November 28, 2012, J.C. submitted an
extensive written request to DPW that it review all seven 2003 indicated reports,
stating:10

               I disagree because I am innocent and never did I abuse any
               of the children and I did not sexually abuse non [sic] of the
               girls, you only sent me one form for review and I was
               charge [sic] with four of the girls for abuse and sexual
               abuse, I added all the numbers, I would like to have all
               reviewed and also please find enclosed my Evidence
               Proving my innocence Newly Discovered Evidence (A) to
               (F) Civil Suit Against the news[]paper, and Exculpatory
               Evidence from (A) to (H).

C.R. Item 2 at 7; see also DHS Br. App. A-6. In the narrative attached to J.C.’s
review request, J.C. detailed how he disagreed with the reports, that Po. B. was not
murdered11 and, rather than abusing the girls, he cared for them to the degree that he
made previous abuse reports against their mother, but which DHS failed to
investigate. See C.R. Item 2 at 8-92; see also DHS Br. Apps. A-7 – A-8. Based upon
the documents he attached to his review request, J.C. asked that his name be stricken
from the ChildLine Registry. See C.R. Item 2 at 9; see also DHS Br. App. A-8. He
further queried: “I also need clarification as to why there [are] no reports requesting

       9
           The November 21, 2012 “second notice” included in the record references only Po. B.’s
ChildLine Report No. 51-134155. We cannot determine based on this record whether a similar
“second notice” was sent for each of the seven ChildLine Registry report numbers.
        The December 2, 2003 notice had been mailed to J.C. at a Philadelphia street address. See
C.R. Item 2 at 6; see also DHS Br. App. A-5. It is not clear in this record precisely when J.C. was
taken into custody. J.C. did not request review or a hearing in 2003. However, if J.C. was
incarcerated by the time the notice was issued, it is possible that he did not receive the December 2,
2003 notice.
        10
            “As a general rule, the Law provides that the Secretary of the DPW (Secretary) may
amend or expunge any record at any time upon good cause shown and notice to the appropriate
subjects of the report. 23 Pa.C.S. § 6341(a)(1).” G.M. v. Dep’t of Pub. Welfare, 954 A.2d 91,
93 (Pa. Cmwlth. 2008).
        11
           J.C. contends that Po. B. died from a condition known as “[i]nanation,” which is a form of
exhaustion caused by malnutrition. DHS Br. App. A-7.
                                                  5
review or a hearing for Ale[. B.], Al[y. B.] and Pr[. B.], there [are] investigation
reports stating that I allegedly abuse[d] and sexually abuse[d] them, I need
clarification of this.” C.R. Item 2 at 9; see also DHS Br. App. A-8.
              By letter issued January 30, 2013, DPW notified J.C. that it reviewed the
2003 investigations and stated: “We believe the report is accurate and being
maintained in a manner consistent with the Child Protective Services Law [(Law)12].
Thus the report will remain on file as originally reported.”13 C.R. Item 2 at 12; see
also DHS Br. App. A-11. The letter informed J.C. that he could request a BHA
hearing.
              By February 5, 2013 letter, J.C. requested a hearing as to all seven
indicated reports. C.R. Item 2 at 13-14; see also DHS Br. Apps. A-12 – A-13. J.C.
enclosed a copy of a petition to which he attached his nephew’s affidavit (Affidavit)
stating that DHS forced him to lie during its abuse investigations. J.C. averred that
the Affidavit is newly-discovered evidence. On April 29, 2013, DPW ordered BHA
to schedule a hearing. See C.R. Item 2 at 1-2.
              On November 13, 2013, BHA issued a rule to DHS to show cause why
J.C.’s appeals should not be scheduled for a hearing.14 Therein, BHA noted: “On
September 10, 2013, [DHS] reported that [J.C.’s] related criminal proceedings have
concluded. [BHA] has not received a [Child Protective Service Supplemental Report
form (CY-49)] from [DHS]. Absent a CY[-]49 being filed to amend the status of the

       12
           23 Pa.C.S. §§ 6301-6386.
       13
           The only January 30, 2013 letter included in the record references Aly. B. relative to
Report No. XX-XXXXXXX. We cannot determine based on this record whether a notice was sent for
each of the seven report numbers, or whether the seven reports had been consolidated under Aly.
B.’s report number.
        14
           BHA Docket Nos. XXX-XX-XXXX (Aly. B. ChildLine Report No. 51-134159), XXX-XX-XXXX
(Pr. B. ChildLine Report No. 51-134160), XXX-XX-XXXX (Po. B. ChildLine Report No. 51-135155),
XXX-XX-XXXX (Ale. B. ChildLine Report No. 51-134156), XXX-XX-XXXX (Aly. B. ChildLine Report
No. 51-134635), XXX-XX-XXXX (Ale. B. ChildLine Report No. 51-134636) and XXX-XX-XXXX (Pr. B.
ChildLine Report No. 51-134637).
                                               6
. . . reports to founded, the appeals must be scheduled for a hearing.” DHS Br. App.
A-14.
              By November 20, 2013 “Letter of Application of Factual Evidence of
Innocence,” to BHA’s administrative law judge (ALJ), J.C. claimed that DHS held
back evidence and fabricated the child abuse charges against him, and that he had an
action pending against the offending officials. Supp.C.R. at 34-37. On December 26,
2013, J.C. filed a declaration for entry of judgment with BHA seeking to have his
abuse reports expunged due to DHS’ failure to show cause why a hearing should not
be scheduled. See Supp.C.R. at 45-47.
              On April 2, 2014, J.C. again corresponded with BHA’s ALJ regarding
his counsel’s failure to assist him, wherein he also requested a hearing date because
DHS failed to show cause why a hearing should not be scheduled. On April 17,
2014, BHA issued an order scheduling a hearing for May 27, 2014 relative to all
seven appeals.15 Supp.C.R. at 18-20. The order required the parties to submit their
pre-hearing filings by May 7, 2014.
              Thereafter, J.C. claimed that he mailed documents in support of his case
to BHA on May 7, 2014, but was notified by the United States Postal Service that the
documents had been lost or damaged. He also contended that the envelope was
opened and the contents intentionally removed so that the May 27, 2014 hearing
would not take place. See J.C. Br. at 17, 19; see also Supp.C.R. at 22-24, 64.
              On May 22, 2014, DHS filed a motion to dismiss J.C.’s appeals because
the indicated reports and his criminal convictions were based upon the same factual
circumstances, and J.C. cannot collaterally attack his criminal convictions by seeking
to expunge the abuse reports from the ChildLine Registry.

        15
         At this point, it is evident that DPW had consolidated all of the girls’ ChildLine reports
under Aly. B.’s case number BHA Docket No. XXX-XX-XXXX (which corresponds with Aly. B.’s
ChildLine Report No. 51-134159).
                                                7
               On June 10, 2014, DHS issued a CY-49 reflecting: “There is a change in
the status of this report from Indicated to Founded because [J.C.] was convicted in
criminal court for charges that were filed as a result of the same factual circumstances
reported on the CY-48.” Supp.C.R. at 56-57; see also DHS Br. App. A-2 – A-22.
               On July 7, 2014, J.C. filed a document with BHA entitled “Motion for
Unfounded by Operation of Law: 55 Pa. Code § 3490.69.”16 In the Motion, J.C.
requested to have all of the founded reports expunged from the ChildLine Registry on
the basis that DHS failed to issue the CY-48 within 60 days of receipt of the
ChildLine Registry report and failed to answer the Rule to Show Cause.
               By July 25, 2014 letter, DPW notified J.C. that it received proof of a
court finding of abuse and that his report status was changed from indicated to
founded. The letter informed J.C. that he could appeal from the finding within 45
days if he believed the court did not identify him as the perpetrator, or if his criminal
conviction “was not about the same facts as this report[.]” Supp.C.R. at 55
(emphasis added); see also DHS Br. App. A-23.
               On July 31, 2014, J.C. sent BHA a Motion Requesting an Appeal in
which he stated that the May 27, 2014 hearing did not take place, and that DHS was
playing games. Supp.C.R. at 61. In the Motion, J.C. also claimed that he was falsely
accused and convicted of the girls’ physical and sexual abuse.                    Moreover, J.C.

       16
            In accordance with Section 6337(b) of the Law (requiring report expungement if report is
not timely designated founded, indicated or unfounded), Section 3490.69 of DPW’s Regulations
states: “When the CY-48 form is not filed with ChildLine within 60-calendar days of receipt of the
report by ChildLine, the report shall be unfounded.” 55 Pa. Code § 3490.69. However, this Court
has interpreted this provision to mean that a report is deemed unfounded only when a county agency
fails to file the report as founded, indicated or unfounded within the 60-day deadline. J.C. v. Dep’t
of Pub. Welfare, 980 A.2d 743 (Pa. Cmwlth. 2009); see also K.B. v. Dep’t of Pub. Welfare (Pa.
Cmwlth. No. 964 C.D. 2014, filed December 5, 2014). Moreover, there is no deadline for filing a
supplemental report. Id.; see also 55 Pa. Code § 3490.67(d). Here, because DHS issued CY-48s of
indicated abuse within 30 days of abuse reports, Section 3490.69 of DPW’s Regulations cannot
serve as a basis for DPW to expunge the subject reports.
                                                 8
asserted that the November 21, 2012 letter was his first notice that his name was
listed on the ChildLine Registry.17 He further pled:

               [J.C.] can prove his ‘Prima Facie’ case against [DHS] and
               all State Officials and the Commonwealth, that the
               allegations that [were] brought against [J.C.] [were]
               fabricated and alter[ed] evidence and perjur[ed] testimony
               and if [J.C.] which he did that [sic] there was a[n] actual
               case and controversy existing at all stages of Judicial and
               administrative process, [J.C] is not collateral[ly] estop[ped]
               from this Court hearing the above caption matter, [J.C.]
               ask[s] that these appeals be expunge[d] and a[n] order be
               sent to the State Courts informing them of your findings.

Supp.C.R. at 68.
               On August 26, 2014, BHA issued its order stating, in relevant part:

               AND NOW, having received documentary evidence
               demonstrating that [J.C.] was convicted of Aggravated
               Assault . . . and Endangering the Welfare of a Child . . . on
               May 20, 2005 based on the same factual circumstances
               and subject child referenced in the above-captioned
               founded report, and after [J.C.] having been afforded an
               opportunity to demonstrate that said [conviction] was not
               related to the above-captioned allegation of child abuse or
               that the outcome should not result in dismissal of this matter
               on the basis of collateral estoppel, the above-captioned
               appeal is hereby DISMISSED in accordance with 23
               Pa.[]C.S.[] § 6303 as the report is founded.

C.R. Item 4 at 1; see also DHS Br. App. A-24 (emphasis added). On September 8,
2014, J.C. sought reconsideration, which DPW denied on September 18, 2014. C.R.
Items 5, 6; see also DHS Br. App. A-24 – A-28. J.C. appealed to this Court.18

       17
           As discussed supra in footnote 9, the December 2, 2003 notice was mailed to J.C. at a
Philadelphia street address. See C.R. Item 2 at 6; see also DHS Br. App. A-5. It is not clear in this
record precisely when J.C. was taken into custody. J.C. did not request review or a hearing in 2003.
If J.C. was incarcerated by the time the notice was issued, it is possible that he did not receive the
December 2, 2003 notice.
        18
           Commonwealth Court Docket Nos. 1698 C.D. 2014 (BHA No. XXX-XX-XXXX for Aly. B.
Report No. 51-134159), 1944 C.D. 2014 (BHA No. XXX-XX-XXXX for Pr. B. Report No. 51-134160),
                                                  9
              Five of the six questions J.C. presented in his brief and the entire
argument section of his brief question and relate to J.C.’s contention that he was
maliciously prosecuted and that his constitutional rights were violated relative to his
underlying criminal case. See J.C. Br. at 17, 21-47. He does not deny that the
founded reports are based upon the exact crimes for which he was convicted, but
rather claims that his criminal convictions were based on perjury and falsified records
obtained by corrupt DHS and state officials. J.C. claims that his founded reports
should be expunged from the ChildLine Registry because he was innocent of the
criminal charges underlying the convictions upon which the reports were based. He
also argues that he “is not Collateral[ly] estop[ped] from [this Court] hearing this case
because there is a[n] actual case and controversy that exists at both stages Judicial
and Administrative which both investigations [were] done together.” J.C. Br. at 46.
We disagree.

              In J.G. [v. Department of Public Welfare, 795 A.2d 1089
              (Pa. Cmwlth. 2002)], this Court explained that there is no
              statutory provision within the Law providing
              perpetrators named in a founded report of child abuse
              the ability to appeal a denial of an expunction request.
              [Id.] at 1092. Nevertheless, we explained that a founded
              report of child abuse constitutes an ‘adjudication’ under the
              Administrative Agency Law (AAL),FN9 and that pursuant to
              the AAL, ‘[n]o adjudication of a Commonwealth agency
              shall be valid as to any party unless he shall have been

1945 C.D. 2014 (BHA No. XXX-XX-XXXX for Po. B. Report No. 51-135155), 1946 C.D. 2014 (BHA
No. XXX-XX-XXXX for Ale. B. Report No. 51-134156), 1947 C.D. 2014 (BHA No. XXX-XX-XXXX for
Aly. B. Report No. 51-134635), 1948 C.D. 2014 (BHA No. XXX-XX-XXXX for Ale. B. Report No. 51-
134636), and 1949 C.D. 2014 (BHA No. XXX-XX-XXXX for Pr. B. Report No. 51-134637). On
November 25, 2014, this Court consolidated J.C.’s appeals.
        On January 6, 2015, this Court granted DHS’ motion to intervene. On March 3, 2015, DPW
certified that it agrees with DHS’ position, and that it will not participate in the appeals.
        Our review of an order dismissing an appeal of a request to have a founded report expunged
is limited to determining whether substantial evidence supports necessary findings of fact,
constitutional rights were violated or errors of law were committed. J.M. v. Dep’t of Pub. Welfare,
94 A.3d 1095 (Pa. Cmwlth. 2014).
                                                10
            afforded reasonable notice of a hearing and an opportunity
            to be heard.’ Id. (quoting 2 Pa.C.S. § 504). We further
            explained:
                A founded report of child abuse constitutes an
                ‘adjudication’ as it is a final determination which
                that [sic] affects a named perpetrator’s personal
                rights by branding him or her as a child abuser in a
                Statewide central register of child abuse. A report is
                deemed ‘founded’ if there has been any judicial
                adjudication based upon a ‘finding that a child who
                is a subject of the report has been abused.’ . . .
                These adjudications encompass not only a judicial
                finding that the child has been abused, but that the
                perpetrator has been found guilty of abuse in a
                criminal proceeding. Where a founded report is
                based upon such an adjudication, an appeal
                would, in most instances, constitute a collateral
                attack of the adjudication itself, which is not
                allowed.
                ....
            Id. at 1092-93.
                FN9. 2 Pa.C.S. §§ 501-508, 701-704.

J.M. v. Dep’t of Pub. Welfare, 94 A.3d 1095, 1099 (Pa. Cmwlth. 2014) (emphasis
added); see also J.G.

            Collateral estoppel acts to foreclose litigation in a
            subsequent action where issues of law or fact were litigated
            and necessary to a previous judgment.
            Applicable here, collateral estoppel bars a subsequent
            lawsuit where (1) an issue decided in a prior action is
            identical to one presented in a later action; (2) the prior
            action resulted in a final judgment on the merits; (3) the
            party against whom collateral estoppel is asserted was a
            party to the prior action, or is in privity with a party to the
            prior action; and (4), the party against whom collateral
            estoppel is asserted had a full and fair opportunity to litigate
            the issue in the prior action.


                                          11
C.J. v. Dep’t of Pub. Welfare, 960 A.2d 494, 499 (Pa. Cmwlth. 2008) (citation
omitted).
               Because J.C. was afforded a full and fair counseled opportunity to be
heard in his criminal action regarding the same abuse charges that formed the basis
for the founded reports, his expungement request must be barred as an impermissible
collateral attack of his underlying criminal convictions. Accordingly, BHA did not
err in denying J.C.’s expungement request without a hearing and properly dismissed
his appeals.
               Based on the foregoing, BHA’s order is affirmed.


                                       ___________________________
                                       ANNE E. COVEY, Judge




                                          12
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

J.C.,                               :   SEALED CASE
                      Petitioner    :
                                    :
                v.                  :
                                    :
Department of Public Welfare,       :   No. 1698 C.D. 2014
                       Respondent   :

J.C.,                               :
                      Petitioner    :
                                    :
                v.                  :
                                    :
Department of Public Welfare,       :   No. 1944 C.D. 2014
                       Respondent   :

J.C.,                               :
                      Petitioner    :
                                    :
                v.                  :
                                    :
Department of Public Welfare,       :   No. 1945 C.D. 2014
                       Respondent   :

J.C.,                               :
                      Petitioner    :
                                    :
                v.                  :
                                    :
Department of Public Welfare,       :   No. 1946 C.D. 2014
                       Respondent   :

J.C.,                               :
                      Petitioner    :
                                    :
                v.                  :
                                    :
Department of Public Welfare,       :   No. 1947 C.D. 2014
                       Respondent   :
J.C.,                                  :
                        Petitioner     :
                                       :
                  v.                   :
                                       :
Department of Public Welfare,          :   No. 1948 C.D. 2014
                       Respondent      :

J.C.,                                  :
                        Petitioner     :
                                       :
                  v.                   :
                                       :
Department of Public Welfare,          :   No. 1949 C.D. 2014
                       Respondent      :


                                     ORDER

            AND NOW, this 9th day of March, 2016, the Department of Public
Welfare Bureau of Hearings and Appeals’ August 26, 2014 orders are affirmed.


                                     ___________________________
                                     ANNE E. COVEY, Judge